DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        TONY VALENCIA-SOSA,
                             Appellant,

                                     v.

                    WAL-MART STORES EAST, LP,
                            Appellee.

                               No. 4D18-847

                              [October 4, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jeffrey Dana Gillen, Judge; L.T. Case No.
502016CA009876AE.

   Tony Valencia-Sosa, West Palm Beach, pro se.

   Daniel J. Santaniello and Daniel S. Weinger of Luks, Santaniello,
Petrillo & Jones, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

MAY, FORST, JJ., and HILAL, Jennifer, Associate Judge, concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.